
	
		I
		111th CONGRESS
		2d Session
		H. R. 5638
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2010
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  qualifying advanced energy project credit.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing and Energy Enhancement
			 Act.
		2.Extension of the
			 advanced energy project credit
			(a)In
			 generalSubparagraph (B) of
			 section 48C(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $7,300,000,000.
			(b)Extension of
			 application deadlineSubparagraph (A) of section 48(C)(d)(2) of
			 such Code is amended by adding at the end the following new sentence:
			 The application referred to in the preceding sentence shall be treated
			 as timely made if submitted not later than 6 months after the date of the
			 enactment of this sentence..
			
